Citation Nr: 0604007	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  02-02 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable rating for chronic bronchitis.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1968 to July 1970.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a February 2001 rating 
decision by the North Little Rock, Arkansas, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The 
February 2001 rating decision denied the veteran's claim for 
a compensable rating for chronic bronchitis.  

In December 2004, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  In March 2005, 
the Board denied the claim.  The veteran thereafter appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  

On August 4, 2005, the Court issued an order that granted a 
July 2005 joint motion for remand, vacated the Board's March 
2005 decision, and remanded the matter to the Board for 
action in compliance with the motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The joint motion by the parties essentially held that the 
Board, in its March 2005 decision, failed to "fulfill its 
duty to assist the Appellant as required by law."  See page 
one of joint motion.  

The joint motion noted, on page three, that in the decision 
of March 2005 the Board relied on VA medical examinations 
conducted in February 1999 and October 2000 when it denied 
the appellant's increased rating claim.  The joint motion 
further noted that 

"[t]he parties hereto agree that denying 
entitlement to an increased rating based 
on examinations conducted in 1999 and 
2000, several years prior to this 
decision, does not comport with the legal 
requirement that the Secretary assist the 
veteran by providing a contemporaneous 
medical examination.  Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997); citing 
Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (remand is required when the last 
examination of record is too remote to 
constitute a contemporaneous 
examination."  

Therefore, in order to comply with the joint motion, pursuant 
to this remand, the RO must arrange for the veteran to be 
provided a "new and comprehensive" medical examination 
which addresses his service-connected chronic bronchitis.  
See page four of joint motion.  

The Board also observes that at his December 2004 video 
conference hearing before the undersigned, the veteran 
testified that he had been treated at the Little Rock, 
Arkansas VA Medical Center (VAMC) since August 2002.  The 
most recent records on file from this facility are dated in 
February 2004, and there has been no specific request for 
such records dated subsequent to February 2004.  Given such 
factors, the Board must remand the case to make an attempt to 
obtain such records.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2005); Bell v. Derwinski, 2 Vet. App. (1992).

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain copies of the 
veteran's outpatient and inpatient 
treatment records dated from February 
2004 to the present, from the VAMC in 
Little Rock, Arkansas.

2.  Thereafter, the RO should arrange for 
the veteran to be examined by a 
pulmonologist, to determine the severity 
of his service-connected chronic 
bronchitis.  

It is absolutely imperative that the 
examiner has access to and reviews the 
veteran's claim folders (to include all 
records associated therein as a result of 
the development sought in instruction 1. 
above) for his pertinent medical history, 
and the examination report should 
indicate that the claim folders were 
reviewed.

All necessary testing should be done, to 
include pulmonary function test (PFT) 
(both before and after bronchodilator) 
and any other appropriate testing.  The 
examiner should review the results of all 
testing prior to completion of the 
examination report.  The PFT results 
should be recorded in the appropriate 
manner for rating purposes, to include:  
a)  the percentage of predicted of 
FEV-1; 
b)  the percentage of predicted of 
FEV-1/FVC; and 
c)  the percentage of predicted of 
DLCO (SB).

The examiner should also specifically 
determine and note whether the veteran 
has:  
a)  cor pulmonale (right heart 
failure), or; 
b)  right ventricular hypertrophy, 
or; 
c)  pulmonary hypertension (shown by 
Echo or cardiac catheterization), 
or; 
d)  episode(s) of acute respiratory 
failure, or; 
e)  requires outpatient oxygen 
therapy; and 
f)  the maximum exercise capacity as 
measured by oxygen consumption with 
cardiac or respiratory limitation.

3.  To help avoid future remands, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken before returning the case to 
the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completion of the foregoing, 
and after undertaking any indicated 
development and/or notification action, 
the RO should readjudicate the claim on 
appeal, on the merits, in light of all 
pertinent evidence and legal authority, 
to specifically include that cited to 
herein.  The RO must provide full reasons 
and bases for any determination.  If the 
benefit sought on appeal continues to be 
denied, the veteran and his attorney must 
be furnished a supplemental statement of 
the case (SSOC) that includes all of the 
applicable law and regulations.  The 
veteran and his representative should 
then be afforded the requisite 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to comply with an order of the 
Court, and to accomplish additional development and 
adjudication; it is not the Board's intent to imply whether 
the requested action should be granted or denied.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


